Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the receiving portion” lacks antecedent basis.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 11, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0061511 A1 (PARK).
With respect to claim 1, PARK shows a refrigerator comprising: a main body (10) including a storage chamber; a first door (100) rotatably coupled to the main body, and including a first assembly (130) forming an opening (170, Fig.3) in the first door, a second assembly (190) below the first assembly, and a coupling frame (160) between the first assembly and the second assembly and coupled to both the first assembly and the second assembly (Fig.3); and a second door (200) rotatably coupled to the main body and the first door to open and close the opening.  
With respect to claim 2, wherein the coupling frame (160) includes a support portion (at side edges of 162) extending along an inner surface of the first assembly and in contact with a lower inner surface of the first assembly (rear inner surface of the first assembly 130 contacts in the door liner/coupling frame 160, Fig.3).  
With respect to claim 3, PARK shows wherein the first assembly includes a first frame (130) bent to form a front exterior of the first assembly (bottom bent stepped portion 172), and the coupling frame (160) includes an insertion space (bottom edge of opening 162) below the support portion (sides of the opening 162) and having a lower end bent portion of the first frame inserted thereinto.
With respect to claim 11, further comprising: a hinge bracket (260, Fig.6) coupled to the first assembly and the coupling frame; and a rotation shaft (185, Fig.3) inserted into the hinge bracket and the coupling frame (Fig.3), wherein the second door (200, Fig.2) is coupled to the coupling frame (160) to be rotated on the rotation shaft (Fig.6, Fig.7).  
With respect to claim 19, PARK shows a refrigerator comprising: a main body (10); an inner door (100, Fig.2) rotatably coupled to the main body, the inner door including: a first assembly (130) formed with an opening, a second assembly (190, Fig.3) protruding forward of the first assembly, and a coupling frame (160)  between the first assembly and the second assembly and contacting inner surfaces of the first assembly and the second assembly; and an outer door (200) rotatably coupled to the inner door to open and close the opening.  
With respect to claim 20, further comprising: a door reinforcing member (180, Fig.3) seated along an edge of the inner door to reinforce strength of the inner door.
4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,170,045 B2 (Oh).
With respect to claim 1, Oh shows a refrigerator comprising: a main body (10) including a storage chamber; a first door (310) rotatably coupled to the main body, and including a first assembly (312) forming an opening (316) in the first door, a second assembly (311, Fig.4) below the first assembly, and a coupling frame (not numbered, middle cross frame between 312 and 311, Fig.4) between the first assembly (312) and the second assembly (311) and coupled to both the first assembly and the second assembly (Fig.4); and a second door (340) rotatably coupled to the main body and the first door to open and close the opening (316).  
With respect to claim 2, wherein the coupling frame (center cross member) includes a support portion (top portion) extending along an inner surface of the first assembly and in contact with a lower inner surface of the first assembly (in contact with the inner walls making up opening 316, Fig.4).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-6, 8-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,170,045 B2 (Oh) in further view of CN106839625A (CN ‘625).
	With respect to claim 3, Oh doesn’t show the first assembly is bent to form a front exterior of the first assembly. CN ‘625 shows a first assembly (10 and 30, Fig.3), a coupling frame (53 of member 5 and connecting member 51, Fig.1, Fig.3, Fig.9) wherein the first assembly includes a first frame bent (10, Fig.3) to form a front exterior of the first assembly, and the coupling frame (part 53 of 5, Fig.9) includes an insertion space (81, Fig.9) below the support portion (71) and having a lower end bent portion (bent side at 91, Fig.5) of the first frame (10) inserted thereinto (via 91, Fig.5).  It would have been obvious to one having ordinary skill in the art to make the first assembly and second assembly from bent metal pieces and to insert their ends to the coupling frame, such as shown by CN ‘625, in order to provide a door assembly that can be easily adjustable and easily disassembled for compact storage and for easy replacement of parts.   
With respect to claim 4, the combination shows (CN ‘625) wherein the second assembly includes: a second frame (20, Fig.3) that is bent so as to form one side surface of the second assembly (side ends bent inwards, fig.3) and a part of a front surface of the second assembly, a third frame (40, Fig.3) that is bent so as to form an other side surface of the second assembly (both frames bent in a U-shape, Fig.2, Fig.3, Fig.7) and the front surface protruding forward of the second frame (front of frame 40 forward from the sides of the frame), and a handle frame (2, Fig.2/56, Fig.10) connected to the second frame (20) and the third frame (40) (56 is part of handle 5 which is connected to both frames 20 and 40, Fig.1, Fig.3).  
With respect to claim 5, the combination shows (CN ‘625) wherein the support portion (71, Fig.9) forms a first support portion, and the coupling frame includes: a second support portion (opposite bottom edge of 51, for frame 20, Fig.3, Fig.4) in parallel with an inner surface of the second frame (20, Fig.3) and in contact with an upper inner surface of the second frame (holes 301 of frame 20 coupled to bottom holes on 51), a third support portion (support portion on side of 5 for frame 40, Fig.3) parallel with an inner surface of the third frame (40, Fig.3) and in contact with an upper inner surface of the third frame (40), and protruding forward of the first support portion (71, Fig.9) and the second support portion (bottom edge of 51 which is inward from handle 5, Fig.2, Fig.3), and a handle support portion (55/56, Fig.10) between the second support portion and the third support portion.  
With respect to claim 6, the combination shows (CN ‘625) wherein the coupling frame (53) includes a cover seating portion (accommodation portion for 56, Fig.10) extending from a lower side of the first support portion (71, Fig10) toward the third 34support portion and having at least one hook coupling groove (the seating portion for 56 is a groove, Fig.10).
With respect to claim 10, the combination (CN ‘625) shows wherein the coupling frame (at 53, Fig.9) includes a plurality of coupling hooks (81, Fig.9) formed on a rear surface thereof, and the first assembly (10) and the second assembly (20) include at least one hook coupling 35hole (91) fastened with the plurality of coupling hooks.  
With respect to claim 12, the combination (CN ‘625) teaches wherein the first assembly, the second assembly, and the coupling frame include metal plate material but doesn’t explicitly teach it’s iron. It would have been obvious to one having ordinary skill in the art to include iron to first, second assemblies and the coupling frame, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
With respect to claim 13, the combination (CN ‘625) shows further comprising: a door reinforcing member (11/21, Fig.3) fixed to insides of the first assembly (10) and the second assembly (20) along edges of the first assembly and the second assembly.
With respect to claim 8, the combination shows (CN ‘625) wherein the coupling frame includes a reinforcing member receiving groove (at 101, Fig.4) formed by a side surface of the coupling frame (at 51), and a reinforcing member (11/21) inserted into the reinforcing member receiving groove (via tabs 201, Fig.6). Alternatively the first and second frame assemblies are (11 and 21) and  wherein the coupling frame (53, Fig.9) includes a reinforcing member receiving groove (71) formed by a side surface of the coupling frame (53), and a reinforcing member (10) inserted into the reinforcing member receiving groove.
With respect to claim 9, the combination (CN ‘625) teaches further comprising: a first fastening member (screw) passing through the first assembly (11, through 201, Fig.3, Fig.6), the coupling frame (51, through top holes 101, Fig.4) , and the reinforcing member (53, Fig.3) from an upper rear side of the reinforcing member, and a second fastening member (other screw for second frame 21) passing through the second assembly (21, via top hole 201, Fig.8, Fig.3) the coupling frame (51, via bottom holes 101, Fig.4), and the reinforcing member (53) from a lower rear side of the reinforcing member (Fig.3).  
With respect to claim 15, the combination (CN ‘625) teaches wherein the receiving portion (groove 54, Fig.9) is formed to extend in a direction from a rear side of the coupling frame (53) to a front side of the coupling frame.  
7.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,170,045 B2 (Oh) in further view of US 2014/0208657 A1 (KIM).
With respect to claim 16, Oh shows a refrigerator comprising: a main body (10) including a storage chamber; a first door (310) rotatably coupled to the main body, and including: a first assembly (312) forming an opening (316) in the first door, a second assembly (311) at a lower side of the first assembly and including a plurality of chassis (323), and a coupling frame (cross frame between 312 and 311) between the first assembly and the second assembly; and a second door rotatably (340) coupled to the main body and the first door to open and close the opening.  With respect to claim 16, Oh shows the top door includes an outer panel (343, Fig.24) that is glass but doesn’t show the second assembly includes a glass, plurality of chassis and coupling hooks. KIM shows a second assembly (bottom 60, Fig.3) made of glass (Fig.3, section 0075), plurality of chassis (42, 32, 34, 24, 22, Fig.3), a plurality of coupling hooks (38, Fig.3) coupled to the plurality of chassis. It would have been obvious to one having ordinary skill in the art to include a glass panel to the second assembly of Oh, such as shown by KIM, in order to have a uniform outer appearance to the refrigerator since the top door outer panel is make of glass and furthermore to provide aesthetically pleasing appearance. It would have been obvious to modify the first door such that the first and second assemblies are made of chassis that can be easily put together, such as shown by KIM, in order to provide a door assembly that can be easily adjustably assembled and easily disassembled for replacement of parts.  
With respect to claim 17, the combination shows (KIM) wherein the second assembly includes: a second frame (32) that is bent so as to form one side surface of the second 37assembly and a part of a front surface of the second assembly; a first chassis (24) that is bent so as to form an other side surface of the second assembly and to protrude forward of the second frame (Fig.7, Fig.8); and a second chassis (22) connected to the second frame and bent so as to protrude forward of the second frame (Fig.7, Fig.8), wherein the glass (60) is seated between the first chassis (24) and the second chassis (22) to form the front surface of the second assembly that is protruded (Fig.2).  
With respect to claim 18, the combination shows (KIM) wherein the second chassis (22) includes a handle portion (U-shaped opening) formed by the second chassis being recessed inward.  
Allowable Subject Matter
8.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637